 Steven M. Wells
 Steven M. Wells, P.C.
 431 W. 7th Ave.
 Ste. 107
 Anchorage, AK 99501
 (907)279-3557
 (907)279-3558 fax
 steve@alaskalegaldefense.com

 Attorney for Defendant


                          In the United States District Court
                                  District of Alaska


 United States of America,
                                                   Case No. 3:18-cr-0056-SLG

             Plaintiff,
                                                   Sentencing Memorandum
        v.

 Dmitry Kudryn,

             Defendant.


   Dmitry Kudryn, through his counsel of record, hereby files the attached sentencing
memorandum.


      1. Introduction


      Dmitry Kudryn faces sentencing for conspiracy to commit wire fraud related to
various sales of furniture on Craigslist. This would normally be a straight forward matter
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 1 of 17
to evaluate the Sentencing Guidelines, consider losses and victims, and review §3553(a)
factors before determining a sentence.
      This case, though, has two complicating factors. First, Mr. Kudryn was investigated
for sales of ‘gray-market’ iPads, iPads that were sold as being in ‘new condition’ when they
were alleged to have been refurbished. That conduct involved the sales of tens of millions
of dollars worth of iPads.
      Secondly, not everyone who purchased furniture from Mr. Kudryn off Craigslist
considers themselves a victim. Some persons, as evidenced by the attached affidavits,
understand the caveat emptor nature of Craigslist and have found their purchases quite
satisfactory.
      The issue in determining an appropriate sentence thus involves determining to what
extent these two factors affect Mr. Kudryn’s sentence.


      2. Guideline Calculation


       The pre-sentence report calculates Mr. Kudryn’s Guideline level as a total offense
level of 21 with a criminal history category of I. Mr. Kudryn filed a timely objection to this
calculation, objecting to the inclusion of paragraphs 5-21 in the pre-sentence report
because they spend an inordinate amount of time focusing upon conduct that is not the
count of conviction. Mr. Kudryn further objected because, contrary to the pre-sentence
report writer’s assertions, the iPad conduct was not the same course of conduct as the
Craigslist furniture scheme.
      The pre-sentence report writer brushed off Mr. Kudryn’s objections, arguing that Mr.
Kudryn was dishonest about the furniture sold on Craigslist, which was sold through
international commerce and Mr. Kudryn was dishonest about iPad sales, which were also
sold through international commerce so they are part of the same scheme.
      The pre-sentence report writer’s position is clearly shown in paragraph 45, in which
she describes the steps Mr. Kudryn went through to sell his furniture. Even though Mr.
Kudryn has been indicted and pled to counts that only involve the furniture, the pre-

United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 2 of 17
sentence report writer describes how Mr. Kudryn set up numerous companies to deal with
Amazon, how he had to purchase boxes that looked like boxes from Apple Computer, how
he used various identities to sell products through Amazon, and what he did with proceeds
from Amazon sales.
      It is undisputed that the sales in this case were done through Craigslist, not Amazon.
The sales for the count of conviction did not involve any of the companies Mr. Kudryn
used to do business with Amazon. The iPad sales were done throughout Europe and other
parts of the world. The furniture sales were done by Mr. Kudryn in Alaska. These were two
separate businesses and the pre-sentence report writer’s conflation of the two, and
inclusion of paragraphs 5 through 21 in the pre-sentence report, are wildly excessive.
      In sum, Mr. Kudryn objected to: the loss calculation; the enhancement for 10 or
more victims; the sophisticated means enhancement; and the unlawful use of another’s
identification to further this scheme. Mr. Kudryn continues with those objections.


      2.1 Use of Another’s Name


      In paragraph 46, the pre-sentence report writer urges that Mr. Kudryn face a two
level enhancement for the use of Mr. Omelchuk’s identity. Mr. Omelchuk was an
acquaintance of Mr. Kudryn who worked for him over ten years ago. At that time, upon
information and belief, Amazon “capped” how much business it would do with individuals
in its Amazon Associates program. While Mr. Omelchuk was working with Mr. Kudryn,
Mr. Omelchuk set up an Amazon account that he used. When Mr. Omelchuk left the
United States, Mr. Kudryn continued to use that account with Mr. Omelchuk’s permission
so he could grow his business with Amazon.
      The typical use of another’s name works to the detriment of the person whose name
is used. For example, John gets a credit card in Bill’s name so John can rack up purchases
that Bill has to pay for. John has used Bill’s name to Bill’s detriment because Bill now owes
money for something he never wanted and he suffers the marks on his credit while this is
worked out.

United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 3 of 17
      Here, Mr. Omelchuk agreed to create an Amazon account while working with Mr.
Kudryn. He agreed Mr. Kudryn could continue to use it because the point was not to
saddle Mr. Omelchuk with debts for Mr. Kudryn’s benefit. Rather, the point was that Mr.
Kudryn could do more business and get around a rule that Amazon had arbitrarily
imposed that would limit the work done by Amazon Associates.
      For purposes of evaluating this enhancement, then, there are two relevant factors.
First, the use of Mr. Omelchuk’s was never associated with furniture sold on Craigslist.
Indeed, the use of Mr. Omelchuk’s name and account was stopped several years ago, before
the furniture sales started.
      Second, the use of Mr. Omelchuk’s name was not to deprive anyone of anything, nor
to gain a legal benefit but to expand Mr. Kudryn’s business. Consider this example: Lowe’s
has a sale on snow blowers. John wants to go into business running a snow clearing
service. Lowe’s sale will greatly benefit his business but Lowe’s limits the sale to one per
customer. John wants two snow blowers because he knows he can make more money if he
has two people working instead of one. So John gives the money for a second snow blower
to Al, who will work for him. Al takes John’s money and buys the snow blower and then
gives it to John.
      Lowe’s reduced prices for snow blowers were a contractual offer but as a retailer, they
limited that offer to one snow blower per person. John used Al and Al’s identity to
purchase a snow blower contrary to the offer that Lowe’s made. If Lowe’s knew Al was
purchasing for John, Lowe’s could have refused the sale. Lowe’s remedy, then, is a civil
remedy against John and Al but such transactions, while exceedingly common in
American business, generally do not result in criminal sanctions. If they did, America’s
prison population would dwarf those who were outside prison.
      The use of Mr. Omelchuk’s name, then, should not enhance his guideline level.


      2.2 The Use of Sophisticated Means




United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 4 of 17
      The pre-sentence report urges this court to increase Mr. Kudryn’s guideline level by
two points for use of sophisticated means. Mr. Kudryn objects. Again, Mr. Kudryn’s
primary objection is that the pre-sentence report writer is conflating the iPad sales with
the furniture sales. The paragraph that describes the sophisticated means lists the many
businesses and organizations formed (which were done because of Amazon’s own business
limits as described above). The pre-sentence report describes Mr. Kudryn’s purchase of
Apple and Blackberry boxes. The report describes Mr. Kudryn’s use of Mr. Omelchuk’s
identity. But none of those have anything to do with the furniture sales.
      Mr. Kudryn’s furniture sales were actually straight forward. Mr. Kudryn and his
brother run a business entitled ‘Crave’. Crave sells electronic accessories, such as
iPhone/iPad cords, external charging batteries, decorative cases and the like. Crave sells
these products around the world. Crave arranges to purchase these products from Chinese
manufacturers so they can be sold around the world.
      Given shipping and import fees and duties, Crave found it was easiest and cheapest
to rent entire container vans for shipping. But the business did not purchase enough
product to fill up a container fan. Container vans are a frequent sight in Alaska. Consider
how many iPhone charging cords it would take to fill up a container van. So the company
had extra space in its container vans.
      Mr. Kudryn realized he could contract with a Chinese manufacturer to make
furniture sets that would occupy the remaining room in his container vans and he could
sell them below the market price for similar furniture sets to cover his shipping expenses.
These furniture sets are the same that are sold throughout this country. Similar sets are on
sale at Bailey’s in Anchorage, as evidenced by the comparison of various furniture sets
attached to this sentencing memorandum. Mr. Kudryn purchased these furniture sets,
loaded them into the container vans and then sold them on Craigslist. Some he sold direct
to customers and some he sold to family members in Washington State and Hawaii. Those
family members presumably sold their sets to others.
      Mr. Kudryn’s furniture sales, then, were him purchasing furniture directly from the
factory, using existing space in cargo container vans for shipment, and then selling them
on Craigslist to defray some shipping costs.
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 5 of 17
      Mr. Kudryn admits he told some customers that the furniture was from Italy and
that he put in his ads that the furniture was an extra that he did not need, neither of which
was true. Nonetheless, there was no sophisticated means. Anybody could do this, although
Mr. Kudryn was uniquely positioned to do this because his business already had empty
space in the container vans. This court should deny the enhancement for sophisticated
means because it does not apply and because the pre-sentence report inextricably
combines the means for the iPad sales with the means for the furniture sales when those
are two completely different businesses and business models.


      2.3 More than Ten Victims


      The pre-sentence report writer urges this court to enhance Mr. Kudryn’s sentence by
two levels because there are more than ten victims. As proof, she includes statements from
three people who claim to be victims. One victim says he had to pay $250 to repair the
furniture (paragraph 38) while another said that they only became aware of his fraud
when reading in the newspaper (paragraph 39) and now wants a full refund. A third says
the furniture was cheaply made and is generally dis-satisfied (paragraph 39(a)).
      The pre-sentence report writer starts with the presumption that everyone who
purchased a furniture set is a victim (response of U.S.P.O. to defense objection, Docket 80,
p. 35). Mr. Kudryn has attached several affidavits from purchasers of the furniture who do
not believe they are a victim.
      This fact separates this case from a typical fraud case. In a typical fraud case, people
know they have been ripped off. Money is missing from their bank. Unexplained charges
appear on their credit card. Property they thought was worth $325,000 is only worth
$225,000.
      Here, though, the furniture was pretty much the same as if the purchasers got it from
Bailey’s or Ashley HomeStore or Pier 1 or some other furniture store. Upon information
and belief, Duoxieyi Sofa Company makes furniture for several brands that are sold in the


United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 6 of 17
United States. And those pieces of furniture are sold in Anchorage for more than what
people paid for them to Mr. Kudryn.
      At what point, then, does caveat emptor become fraud? Would any purchaser of
these furniture sets have declined purchase if told the truth, that Mr. Kudryn had these
sets made in China from Italian leather to sell to people in an effort to defray shipping
expenses? Or would any of them have said that the prices in Anchorage furniture stores are
three or four thousand dollars and Mr. Kudryn’s couches, being cheaper, are the better
bargain? After all, the purchasers of the furniture wanted leather furniture sets and they
got leather furniture sets. There is simply no way to know in these circumstances if
disclosure of all of the circumstances would have dissuaded any purchaser from making
their purchase.
      This is not a case in which someone can say that because of Mr. Kudryn’s actions,
they are facing bills that they did not agree to. Instead, some of the purchasers of Mr.
Kudryn’s were fraudulently induced to purchase furniture when if they bought the same
furniture with full disclosure about its origin from a furniture store, they would have paid
more money. Mr. Kudryn has attached numerous affidavits from some of his purchasers
who knew exactly what they were getting and are quite happy with their purchases. If they
knew the nature of Craigslist sales and are happy with their purchases, how can they be
considered victims?
      Given that some people were clearly aware of what they were purchasing or the
nature of the Craigslist marketplace, it is impossible to say that every single purchaser was
a victim. Further, Mr. Kudryn sold many of his furniture sets to family members in
Washington State and Hawaii. Those family members then sold the sets of furniture they
received. It is thus impossible to say exactly how many victims there are of Mr. Kudryn’s
furniture sales. As of the filing of the final pre-sentence report, only three victims have
come forward and demanded restitution as of the filing of the pre-sentence report. Since
only three have come forward to claim their dissatisfaction with the furniture they
purchased, the government has not met its burden to establish that every single purchaser
is a victim and therefor the two level enhancement for more than ten victims should apply.

United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 7 of 17
      2.4 Intended Loss Amount


      The pre-sentence report writer likewise errs in calculating loss amount. Mr. Kudryn
agreed that he purchased roughly $300,000 worth of furniture and the pre-sentence
report writer converts this to the intended loss amount without recognizing that numerous
furniture sets were sent to family for sale. Those family members paid Mr. Kudryn’s
wholesale price to cover his expenses.
      The pre-sentence report writer keeps noting that Mr. Kudryn placed 477 Craigslist
ads as if 477 is a lot of ads but she does not make any effort to determine how many sales
resulted from these ads. She also does not consider that Craigslist does not charge for
placing ads in the ‘for-sale’ category. Since there was no charge to Mr. Kudry, there is no
expense that must be recouped in the furniture sales. Further, once an ad is entered into a
Craigslist account, it is quite simple to re-post it: visit your account and click on the
button. Voila! The ad is up again. This undoubtedly accounts for the vast majority of the
‘477’ ad postings on Craigslist and should not be taken to indicate that Mr. Kudryn had
477 sets of furniture at various times.
      In calculating loss amounts, the pre-sentence report writer notes the $300,000 that
Mr. Kudryn agreed he spent on furniture, then relies upon the government figures of cost
of each unit to determine that he sold 327 to 422 of the units. She notes that the units sold
for $2300, so she reasons that Mr. Kudryn increased the price by more than 100%.
      Again, though, this does not consider Mr. Kudryn’s primary purpose in purchasing
the furniture: defray the cost of shipping. No shipping costs are included in any of her
calculations. Nor does she consider any import duties and tariffs imposed upon the
furniture. Because the furniture was intended to defray the expenses of shipping items to
Washington or Alaska, the furniture was priced so it did not create much income. Mr.
Kudryn’s profit for each set was one to two hundred dollars approximately. After all, Mr.
Kudryn had a profitable business with Crave and he did not want to get into the furniture
business so his anticipated profit on each unit was correspondingly low.



United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 8 of 17
      But anticipated profit is not a stand in for intended loss. Intended loss is the amount
that the defendant intends for a victim to lose as a result of the fraudulent transaction. As
an example, consider that Dan Defendant buys an apartment complex for $500,000. He
sells it a year later and, because of economic good times, the apartment complex is now
worth $600,000. Dan, though, is greedy and persuades an appraiser to estimate the cost
at $750,000. Dan’s anticipated profit is $100,000 and the intended loss is $150,000, but
the anticipated profit and the intended loss are not the same.
      In this case, though, the furniture was priced less than comparable sets were priced.
In reality, there was no intended loss. If Mr. Kudryn had simply stated, “These furniture
sets are made in China with Italian leather and I ordered a few sets to sell to help defray
shipping costs on good for another business,” there would be no crime. Because Mr.
Kudryn purchased and shipped several sets at once, Mr. Kudryn was able to sell the
furniture sets at a lower price than individual purchasers. That is, there is nothing
stopping anyone in Alaska from calling the Duoxieyi Sofa Company and ordering the same
furniture set and having it delivered to Alaska. With one furniture set, though, the
shipping cost would mean such a purchaser would spend far more than the sets offered by
Mr. Kudryn because the transaction cost would be significantly higher since there is only
one transaction and the fixed shipping costs cannot be distributed among multiple sales.
      Similarly, furniture companies have large warehouses, show rooms, salespersons and
other costs so their costs are higher than Mr. Kudryn’s costs. It is counter-intuitive, but
given Mr. Kudryn’s goals, he made his price lower in order to attract customers.
      To apply a point made above, the purchasers wanted leather furniture. They got
leather furniture. They got leather furniture for a lower price than they could have gotten
leather furniture from most mainstream furniture stores. Mr. Kudryn intentionally set this
up so buyers would be more likely to buy his furniture that he could defray his shipping
expenses. In such a situation, how can the pre-sentence writer reasonably argue that there
was an intended loss?
      The government implicitly recognizes that the loss in this case is practically
impossible to calculate. The parties agreed that Mr. Kudryn would pay $500 restitution
for every victim that wanted their money back and presented such a request to the
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 9 of 17
government. Several purchasers have written affidavits to say that they got what they
expected and are quite happy. They will not be seeking restitution.
      For other purchasers, though, how should this court determine restitution? In
contract cases, the damages would be the amount of money necessary to make a purchaser
whole. What amount would that be when the purchasers actually spent less money than
they otherwise would have? Recognizing the inherent difficulty of determining in these
circumstances, Mr. Kudryn and the government compromised and agreed upon $500 in
restitution for every person that claims it.
      The obvious rejoinder to Mr. Kudryn’s argument regarding the difficulty of intended
loss amount is that if $500 is agreed upon for restitution, $500 could be the measure of
intended loss. Intended loss is not the same as restitution, though, because the law
requires some restitution but does not require an intended loss. The Guidelines give a base
offense level of 7 but the amount increases based upon intended loss. If there is no
intended loss, and none is necessary, there is no increase in the base offense level.
      Further, the restitution is based upon claims made by purchasers. If 5 purchasers
demand restitution, that is only $2,500.00. The affidavits from satisfied purchasers show
that not every purchaser will demand restitution. Further, many sets were sold to family
members. They will not demand restitution. The $500 became an easy way for the parties
to compromise and address the legal requirement of restitution for every purchaser that
demanded it. This avoids a lengthy and protracted restitution hearing, which was not in
either party’s best interest.
      Intended loss, though, is a different creature and the difficulties inherent in
ascertaining intended loss show that the $500 restitution compromise is a poor substitute
for determining loss, especially when Mr. Kudryn did not intend loss.
      The same difficulties are inherent in trying to determine actual loss. To determine
actual loss would require proof of: what each victim would pay if they knew the furniture
was made in China and the difference, if any, between that price and what they actually
paid; or the difference in price between Mr. Kudryn’s furniture and what the purchasers
could have purchased on the open market. As evidenced from the attached comparison,

United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 10 of 17
the price of Mr. Kudryn’s leather furniture sets compare favorably with leather furniture
sets recently available at Anchorage furniture stores.
      The proposed enhancement would increase Mr. Kudryn’s guideline level by 12 levels.
Ninth Circuit law is clear that when a sentencing enhancement creates “an extremely
disproportionate effect on the sentence,” the government must prove that enhancement by
clear and convincing evidence.1 The Ninth Circuit bases this higher burden of proof upon
the accused’s right of due process.
      The Ninth Circuit has not created a bright-line test but instead identified several
factors to determine whether due process requires the higher burden of proof: 1) is the
enhanced sentence within the maximum sentence for the crime charged in the indictment;
2) does the enhance sentence negate the presumption of innocence; 3) do the facts
supporting the enhancement actually prove new offenses requiring separate punishment;
4) is the increase in punishment based upon the extent of any conspiracy; 5) is the
enhancement five levels or more; and 6) does the proposed enhanced sentence more than
double a relatively short sentence?2
      The enhanced sentence is within the maximum sentence range and the facts for the
enhancement do not prove a new offense so those factors do not weight against the
enhancement. The fourth factor, whether the increase is based upon the extent of the
conspiracy, is complicated. Mr. Kudryn has stated that some of the furniture sets were sent
to family members. When Mr. Kudryn raised this in his objections to the draft pre-
sentence report, the pre-sentence report writer dismissed the objection by saying, “There is
a preponderance of evidence if Kudryn’s family members sold some of the couches, it was
part of the same course of conduct common scheme or plan as the instant offense, and that
they more than likely not sold the couches under the same pretenses as the defendants.”
[Docket 80, p. 33].




1
  U.S. v. Jordan, 256 F.3d 922, 926 (9th Cir. 2001)(citing U.S. v. Hopper, 177 F.3d 824, 833 (9th Cir. 1999),
cert. den., McKendrick v. U.S., 528 U.S. 1153 (2000).
2
  Id. at 928, citing U.S. v. Valensia, 222 F.3d 1173, 1182 (9th Cir. 2000), cert. granted, judgment vacated, and
remanded by 532 U.S. 901 (2001).
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 11 of 17
      This statement negates the presumption of innocence because the pre-sentence
writer assumes that Mr. Kudryn’s family members are “more than likely not” guilty. There
has been no evidence of any of the ads posted by any of Mr. Kudryn’s family members.
There is nothing that shows that they made any false statements in the Craigslist ads.
      The pre-sentence writer does note that Mr. Kudryn’s brother was involved in the
furniture sales, but Mr. Kudryn’s brother lives in Wasilla and is known to agents. Mr.
Kudryn’s other relatives are unknown and no evidence has been presented about them.
The pre-sentence report writer notes that “the defendant is responsible for all couches he
purchased and turned around and sold or had sold on his behalf, with the
misrepresentation to consumers.” This statement presumes that any sales by Mr. Kudryn’s
family were on his behalf and were based on any misrepresentation, neither of which have
been justified by any evidence whatsoever. Thus, the second factor weights against use of
this information for a sentence enhancement.
      The fifth factor is if the enhancement increases the guideline levels by five or more.
The proposed enhancement is twelve levels. The final factor is whether the proposed
enhancement would double a relatively minor sentence. If the court accepted the other
proposed enhancements, Mr. Kudryn would face a guideline level of 11:
      Base offense level:                         7
      Use of other’s identity:                    2
      Number of victims:                          2
      Sophisticated Means                         2
      Acceptance of Responsibility               -2
      Total:                                     113
      At level 11 with criminal history category 1, Mr. Kudryn’s sentencing range would be
8-14 months. At the proposed level 21, the guideline range is 37-46 months. This proposed
enhancement then would more than double a relatively short sentence. For these reasons,
this proposed enhancement, like the others, should be rejected.


3
 Mr. Kudryn is not stipulating or agreeing to the inclusion of those enhancements but using them as an
example for purposes of analyzing the effect on the guideline calculation.
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 12 of 17
      2.5 Final Guideline Calculation


      With these objections in mind, Mr. Kudryn would propose that his base offense
guideline level would be 7 for the wire fraud charge. He would propose no enhancements
based upon intended loss amount, more than ten victims, use of special skill, or use of
someone’s identity. At level 7, he would only receive a 2 level downward departure for
acceptance of responsibility for a final adjusted offense level of 5. At criminal history
category I, a level 5 results in a 0-6 month sentencing range.


      3. § 3553 Factors


      Pursuant to 18 U.S.C. §3553(a), this court is to impose a sentence that is “sufficient
but not greater than necessary.” This is an odd case for a variety of reasons and this case
presents several 3553(a) factors justifying a probationary sentence as requested above.


      3.1 Mr. Kudryn Has No Criminal History


      Mr. Kudryn comes to this court for his first criminal conviction. Several courts have
found that a first conviction, particularly a first conviction that comes late in life, can be
grounds for a departure.4 Further, Mr. Kudryn will suffer the stigma and consequences of



4
 See U.S. v. Paul, 2007 WL 2384234 (9th Cir. 2007)(unpub.)(guideline sentence of 16 months (high end of
guidelines) for taking government money was unreasonably high because defendant had no criminal record
at all); U.S. v. Baker, 445 F.3d 987 (7th Cir. 2006)(affirming below guideline sentence of 78 months because
a prison term would mean more to the defendant than someone who had previously been convicted in line
with§3553;s requirement that the sentence be “just punishment” and “adequate deterrence”); U.S. v.
Santoya, 493 F.Supp.2d 1075 (E.D.Wisc. 2007)(upholding below guideline sentence in part because a longer
prison sentence is not necessary to deter someone who had not previously served any jail time); U.S. v. Willis,
479 F.Supp.2d 927 (E.D.Wisc. 2007)(upholding sentence of one year and a day in a drug case even though
guideline called for 120 month sentence (statutory maximum was 60 months) because defendant had never
been in trouble before); U.S. v. Qualls, 373 F.Supp. 2d 873, 877 (E.D.Wisc. 2005)(“Generally, a lesser period
of imprisonment is required to deter a defendant not previous subject to lengthy incarceration than is
necessary to deter a defendant who has already served serious time yet continues to re-offend.”).
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 13 of 17
a felony.5 For the rest of his life, he will not be able to purchase, possess or transport a
firearm, a right that is taken more seriously in Alaska than other states. He will not be able
to sit on a jury or hold public office. These are not small consequences. These facts justify a
lower than Guideline sentence.


      3.3 Mr. Kudryn Has An Excellent Work History


      This factor justifies a lower than Guideline sentence.6 His work history has been
excellent, working as a professional pilot and running his own business. This demonstrates
that he has been and can be a productive citizen. A lengthy prison sentence is not necessary
to deter him or to rehabilitate him.


      3.4 Mr. Kudryn Has Behaved Exceedingly Well While Under Pre-Trial
      Services Supervision


      Mr. Kudryn was released from detention early in this case. He was arrested on May
16 and was released from custody on May 18. [Docket 8]. Since being supervised by pre-
trial services, Mr. Kudryn’s conduct has been exemplary.7 Since his plea, he has been

5
  See U.S. v. Adelson, 441 F.Supp.2d 506, 514 (S.D.N.Y. 2006)(in a securities fraud case in which the
guidelines called for life imprisonment, the court sentenced the defendant to 42 months in part because the
prison sentence would specifically deter him because the conviction would ruin his reputation, making it
“extremely unlikely he would ever involve himself in future misconduct.” The court also noted defendant’s
exemplary life prior to these charges.); U.S. v. Wulff, 758 F.2d 1121, 1125 (6th Cir. 1985)(“a felony conviction
irreparably damages one’s reputation.”); Wayne A Logan, Informal Collateral Consequences, 88
Washington Law Review 1103, 1107 (2013)(“Today, convict status serves as a perpetual badge of infamy,
even serving to impugn reputation beyond the grave.”); Michelle Alexander, The New Jim Crow, 94 (“Once
a person is labeled a felon, he or she is ushered into a parallel universe in which discrimination, stigma and
exclusion are perfectly legal.”).
6
  See U.S. v. Ruff, 535 F.3d 999 (9th Cir. 2008)(sentence of one month and one day reasonable in part
because of defendant’s history of strong employment); U.S. v. Baker, 445 F.3d 987, 922 (7th Cir.
2006)(upholding a below guideline sentence based in part upon defendant’s history of employment and
higher education); U.S. v. Jones, 158 F.3d 492(10th Cir. 1998)(pre-Booker case granting downward
departure for felon in possession of a firearm in part because of the defendant’s long work history).
7
  U.S. v. Munoz-Nava, 524 F.3d 1137, 1149 (10th Cir. 2008) (in drug case where guidelines 47-56 months,
district court’s sentence of one year and day in prison and one year home detention reasonable in part
because of defendant’s “behavior while on a year-and-a-half pretrial release, which the district court found to
United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 14 of 17
allowed to leave the country with advance notice to his pre-trial services over-seer. He has
left the country and returned on a few occasions, none of which have created any issues
with his conduct while on pre-trial release. His exemplary conduct while on pre-trial
release shows that prison is not necessary to make Mr. Kudryn follow any rules or laws and
is another reason why this court should impose a probationary sentence.


      3.5 The iPad Sales


      The iPad sales should not be a 3553(a) ground for a higher sentence for a variety of
reasons. First, as noted above, use of the iPad sales can allow uncharged conduct to be the
tail that wags the dog contra Jordan as described above.
      Second, Mr. Kudryn voluntarily stopped the iPad business several years ago. Third,
Mr. Kudryn forfeited almost $600,000 to resolve that matter. While forfeiture,
restitution, fines and imprisonment serve different ends, $600,000 is a lot of money and it
certainly impacted Mr. Kudryn’s business and bottom line.
      The pre-sentence report writer argues that the iPad sales should be part of the same
conduct, but they are really quite separate. Other than Mr. Kudryn’s brother Vitaly’s role in
the iPad sales, all other facts show that these are different enterprises. Purchasers of
furniture were in Alaska. iPad purchasers were in the U.K. and elsewhere in the world. Mr.
Kudryn directly purchased the furniture from China while negotiating with brokers for the
iPad sales. The iPad sales were an integral part of Mr. Kudryn’s business plan while they
were occurring while the furniture sales were ancillary to cover shipping costs.
      The pre-sentence report writer says that the two conspiracies were connected in time,
but the iPad sales were involved with Wireovia, one of Mr. Kudryn’s companies. The
furniture was directed primarily to address shipping costs for Crave. The pre-sentence

be exemplary” which is shows defendant unlikely to reoffend); U.S. v. Baker, 502 F.3d 465, 468 (6th Cir.
2007) (where defendant pled guilty to possession of unregistered firearm arising from altercation with wife
during which gun accidentally discharged and guideline range 27-33 months, below-guideline sentence of
probation with one year house arrest proper in part because he behaved “exceedingly well” while under
supervision of pretrial services).

United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 15 of 17
report writer says that some items were shipped from China, but China is a major trading
partner with the United States and a great many items are imported from China.
      Ultimately, the iPad sales show why Mr. Kudryn was indicted and why the parties
agreed upon the forfeiture. Sentencing for a separate, unrelated crime is not the time to try
to determine the number of victims, actual or intended loss amount or fill in large sections
of missing data necessary to craft a sentence. The iPad sales should not be used to increase
Mr. Kudryn’s punishment.


      4. Conclusion


      Mr. Kudryn comes to this court having been convicted of wire fraud. This is not a
typical wire fraud case, though, and the circumstances of this case justify a probationary
sentence.
      This court should sentence Mr. Kudryn to a sentence of three years probation with a
small fine. Considering the loss amounts and the conduct at issue in this case, such a
sentence would meet the §3553(a) factors.


      DATED this 20th day of May, 2019, at Anchorage, Alaska.

                                           Steven M. Wells, PC
                                           Attorneys for Defendant




                                   By:     /s/ Steven M. Wells    .
                                           Steven M. Wells
                                           ABA #0010066




United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 16 of 17
CERTIFICATE OF SERVICE

I certify that on May 20, 2019,
I served a copy of the foregoing
Electronically on:

All Parties of Record



    /s/ Steven M. Wells      .
Steven M. Wells, PC




United States v. Kudryn
Case No. 3:18-cr-0056-SLG
Sentencing Memorandum
Page 17 of 17
